Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered October 2, 1984, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed from one year’s imprisonment to five years’ probation and 30 days’ imprisonment, the 30 days is to be a condition of and run concurrently with the period of probation. As so modified, judgment affirmed and case remitted to the County Court, Nassau County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (5).
The sentence was excessive to the extent indicated. We have examined the remaining contentions and find them to be without merit. Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.